Citation Nr: 0201664	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  00-15 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 
1997 for service connection for post-traumatic stress 
disorder with anxiety, to include consideration as to whether 
the decision to deny service connection for post-traumatic 
stress disorder by rating of June 15, 1993, was clearly and 
unmistakably erroneous.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder with anxiety, currently evaluated as 50 
percent disabling.

3.  Entitlement to an effective date prior to December 18, 
1992 for service connection for lumbar muscle spasms with 
spondylolisthesis of L5-S1 pars defect.

4.  Entitlement to a rating in excess of 10 percent prior to 
December 3, 1997 for lumbar muscle spasms with 
spondylolisthesis of L5-S1 pars defect.

5.  Entitlement to an increased rating for lumbar muscle 
spasms with spondylolisthesis of L5-S1 pars defect, currently 
evaluated as 40 percent disabling.

6.  Entitlement to an effective date prior to December 3, 
1997, for entitlement to service connection for spasms of the 
cervical spine muscles due to emotional distress.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and L.H.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to December 
1990.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

The veteran submitted additional statements written by 
herself and by a friend at a July 2001 videoconference 
hearing before the Board.  The veteran submitted a waiver of 
RO review of those documents.


FINDINGS OF FACT

1.  The veteran did not appeal a June 15, 1993 rating 
decision which denied service connection for post-traumatic 
stress disorder.

2.  The June 15, 1993, rating decision was adequately 
supported by the evidence then of record, was consistent with 
the applicable law and regulations, and was not undebatably 
erroneous.

3.  Following notice of the June 15, 1993 rating decision, no 
communication was received from the veteran until December 3, 
1997, at which time she sought to reopen her claim for 
service connection for post-traumatic stress disorder. 

4.  The RO assigned the veteran an effective date of December 
3, 1997 for the grant of service connection for post-
traumatic stress disorder with anxiety.  

5.  The vetteran's post-traumatic stress disorder with 
anxiety is not productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

6.  The veteran was discharged from active duty on December 
3, 1990 and the original claim for service connection for a 
back disability was received on December 18, 1992.

7.  Prior to December 3, 1997, the veteran's low back strain 
disability resulted in no more than characteristic pain on 
motion and no more than slight decrease in the range of 
lumbar spine motion.

8.  From December 3, 1997, the veteran has had the maximum 
rating (40 percent) in effect for either lumbosacral strain 
or limitation of motion of the lumbar spine, and the veteran 
has not been shown to experience pronounced intervertebral 
disc syndrome.

9.  The veteran was notified of a June 15, 1993 rating 
decision which denied service connection for a spine problem, 
the veteran did not appeal that decision, and that decision 
became final.

10.  Following notice of the June 15, 1993 rating decision, 
the veteran did not submit a claim for service connection for 
a cervical spine disability until December 3, 1997.


CONCLUSIONS OF LAW

1.  A rating decision of June 15, 1993, which denied 
entitlement to service connection for post-traumatic stress 
disorder, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 (2001).

2.  The requirements for an effective date earlier than 
December 3, 1997 for the grant of service connection for 
post-traumatic stress disorder with anxiety have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).

3.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder with anxiety have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.125-4.130, Diagnostic Code 
9411 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

4.  The criteria for an effective date prior to December 18, 
1992 for service connection for lumbar muscle spasms with 
spondylolisthesis of L5-S1 pars defect have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

5.  The criteria for a rating in excess of 10 percent for 
lumbar muscle spasms with spondylolisthesis of L5-S1 pars 
defect, prior to December 3, 1997, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5295 (2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

6.  The criteria for a rating in excess of 40 percent for 
lumbar muscle spasms with spondylolisthesis of L5-S1 pars 
defect have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5295 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

7.  The requirements for an effective date earlier than 
December 3, 1997 for the grant of service connection for 
spasms of the cervical spine muscles due to emotional 
distress have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 1991); 38 C.F.R. § 3.400 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The law provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
his/her claim for a benefit under a law administered by VA.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

The VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) which 
is effective August 29, 2001.  The amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
VA has stated that "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate her 
claims for earlier effective dates and for increased ratings.  
The Board concludes the discussions in the rating decisions, 
the Statements of the Case (SOC), the Supplemental Statements 
of the Case (SSOC), and the letters sent to the veteran 
informed her of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the statements of the 
case.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board is unaware of any additional relevant evidence that 
is available and the veteran has not indicated that there is 
any additional relevant evidence extant that is obtainable.  
The Board concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the matter before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the claims for increased evaluations, in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote clinical histories and 
findings pertaining to the veteran's service-connected 
disabilities, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


I.  Effective Date for Service Connection for PTSD

The veteran first submitted a claim for service connection 
for post-traumatic stress disorder in December 1992.  Service 
connection for post-traumatic stress disorder was denied by 
rating action in June 1993, and the veteran was notified of 
that decision and of her appellate rights.  The veteran did 
not appeal that decision and it became final.  On December 3, 
1997 the RO received the veteran's request that her claim for 
service connection for post-traumatic stress disorder be 
reopened.  By rating action in July 1998, the veteran was 
granted service connection and a 50 percent rating for 
anxiety.  Service connection was made effective from December 
3, 1997.  By rating action in September 1999, the veteran's 
service-connected psychiatric disorder was characterized as 
post-traumatic stress disorder with anxiety.

On a VA Form 9, dated in January 2000, the veteran requested 
that she be granted an effective date in 1989.  She asserted 
that she should be granted compensation for post-traumatic 
stress disorder from the date that she developed post-
traumatic stress disorder in service.  The veteran later 
asserted that she should be granted an earlier effective date 
because there was clear and unmistakable error in the June 
1993 rating action with respect to its denial of her claim 
for service connection for post-traumatic stress disorder.  
In a May 2000 letter the veteran stated that she did not 
recall ever receiving any letters in regard to a proposed VA 
examination when she got out of the military.  She stated 
that she moved several times and had a name change.

The Board notes that VA only provides compensation to 
veterans.  The appellant did not become a veteran until 
December 3, 1990 when she was discharged from service.  
Accordingly, regardless of when she first developed post-
traumatic stress disorder, whether in 1989 as she has 
claimed, or some other date, the veteran could not receive an 
effective date prior to her discharge from service.  

The regulations do provide for service connection effective 
the day after discharge from service if a veteran submits a 
claim for service connection within one year of discharge 
from service.  See 38 C.F.R. § 3.400 (b)(2)(i).  The record 
does not show, and the veteran does not claim, that she 
submitted her claim for service connection for post-traumatic 
stress disorder within one year of December 3, 1990, the date 
of her discharge from service.  Accordingly, the veteran is 
not entitled to an effective date from the day after 
discharge from service.    

As noted above, the veteran claims that she is entitled to an 
earlier effective date since there was clear and unmistakable 
error in the June 1993 decision that denied her initial claim 
for service connection for post-traumatic stress disorder.  
The veteran asserts that there was sufficient evidence that 
she had post-traumatic stress disorder at the time of the 
June 1993 rating action.  She maintains that since that 
decision was erroneous, she should be granted service 
connection for post-traumatic stress disorder effective from 
December 18, 1992, the date of receipt of her original claim.  
At the July 2000 hearing before a Hearing Officer the 
veteran's representative claimed that there was clear an 
unmistakable error since the RO did not obtain a VA 
examination of the veteran prior to that decision.  When the 
veteran appeared at the videoconference hearing before the 
Board in July 2001, the veteran's representative again 
indicated that there was clear and unmistakable error in the 
June 1993 rating decision because, while there was record 
that the veteran was to be scheduled for a VA examination, 
there was no record that the veteran had actually been 
notified of a VA examination.  

The pertinent evidence of record at the time of the June 1993 
rating decision consisted of the veteran's service medical 
records, private medical records, and a statement from S. F.  
The service medical records reflect that the veteran received 
a diagnosis of depression in December 1987.  The veteran 
underwent a thorough psychological evaluation in April 1990.  
The diagnosis was borderline personality disorder.  The 
veteran was treated at a Naval emergency room in August 1990 
for complaints of anxiety and depression.  The assessment was 
anxiety reaction.  The veteran was noted to have a history of 
poor coping skills and it was noted that she had been under 
psychiatric care for the past five to six months.  On 
discharge examination in November 1990 the veteran was noted 
to have been diagnosed with a borderline personality disorder 
in January 1990.  A December 1990 letter from the Department 
of the Navy indicates that the veteran was separated from the 
naval service due to convenience of the government by reason 
of personality disorder.

Private medical records from the Northwestern Chiropractor 
Clinic dated from January 1992 to March 1993 make no 
reference to a psychiatric disorder.

A March 1993 letter from S.F. indicates that the veteran was 
attending Adult Children of Alcoholics meetings.

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of clear and 
unmistakable error.  The applicable regulation provides that 
previous determinations which were final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  See 38 C.F.R. 
§ 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  

After reviewing the veteran's contentions and the record as 
it existed in 1993, the Board finds that the veterans' 
allegations of CUE in the June 1993 rating decision due to 
there being enough evidence at that time to grant service 
connection for post-traumatic stress disorder amounts to no 
more than a disagreement as to how the facts were then 
weighed.  The pertinent evidence before the RO in June 1993 
indicated that the veteran had experienced anxiety and 
depression in service, but that her disability was diagnosed 
as a borderline personality disorder.  There was no medical 
diagnosis or opinion at that time to indicate that the 
veteran had post-traumatic stress disorder.  Furthermore, the 
veteran failed to report for a scheduled VA examination prior 
to the June 1993 decision, so there was no evidence in June 
1993 that the veteran had a current and chronic psychiatric 
disability.  Hence, there was a reasonable basis for the RO 
to deny the service connection for a psychiatric disorder and 
there was no error in doing so.  A disagreement as to how the 
facts were weighed or evaluated cannot form the basis of a 
claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92 (1995).  

The veteran's service representative has claimed that the 
veteran did not receive notice of the scheduled examination 
and that there is CUE because of a failure in the duty to 
assist the veteran in that regard.  The Board notes that even 
if the veteran did not actually receive the notice of VA 
examination, this would not have prevented her from appealing 
the June 1993 decision.  The veteran has not claimed that she 
did not receive notice of the June 1993 denial and of her 
appellate rights.  In any event, allegations that VA failed 
to fulfill the duty to assist cannot form a basis for a claim 
of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994)

Based on this analysis, the Board concludes that there was no 
CUE in the June 1993 rating decision in its denial of service 
connection for post-traumatic stress disorder and therefore 
the veteran is not entitled to an earlier effective date 
based on CUE.  See 38 C.F.R. § 3.105(a).

After the June 1993 rating decision, a request to reopen was 
not received from the veteran until December 3, 1997.  The 
proper effective date for the grant of service connection for 
post-traumatic stress disorder with anxiety is the date of 
receipt of reopened claim, or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(r).  As the date 
of receipt of reopened claim is the later date, the effective 
date is December 3, 1997.  The Board concludes that the 
criteria for an earlier effective date for service connection 
for post-traumatic stress disorder with anxiety have not been 
met.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


II.  Increased Rating - Post Traumatic Stress Disorder

The veteran claims that her symptoms of post-traumatic stress 
disorder entitle her to a rating in excess of 50 percent.  As 
noted above the veteran was granted service connection and a 
50 percent rating for post-traumatic stress disorder by 
rating action in July 1998.  In February 1999 the veteran 
submitted her claim for an increased rating for post-
traumatic stress disorder.

A February 1998 letter from J.R.S, M.D., indicates that Dr. 
J.R.S. examined the veteran and found her to have major 
depression, panic disorder with agoraphobia, and possibly 
post-traumatic stress disorder.  He noted that the veteran 
was taking Zoloft for her psychiatric disability.  The 
veteran had reported recurrent sleep difficulties and 
prominent mood swings.  

On VA psychological examination in March 1998 the veteran was 
noted to have some mild impairment in her social 
relationships, but had been able to make some friends.  She 
was noted to have been steadily employed and self-supporting, 
showing no meaningful degree of vocational impairment.  The 
diagnoses included anxiety disorder and borderline 
personality disorder.  The veteran's GAF was noted to be 70.

The veteran met with a VA vocational rehabilitation counselor 
on three occasions in September and October 1998.  The 
counselor noted that the veteran's mental health conditions 
significantly impacted her employability.  Both anxiety 
disorder and borderline personality problems surfaced during 
the meetings.  The counselor noted that the veteran's work 
history provided her with some transferable skills if her 
mental health remained stable.

The veteran was provided a psychological examination for 
Social Security Administration purposes in April 1999.  The 
veteran reported that she quit her last job a month 
previously because it was too stressful for her.  On clinical 
interview the veteran appeared alert. She was appropriately 
dressed and wore heavy makeup.  She was very talkative, 
somewhat dramatic and somewhat tangential.  Her eye contact 
and gait were within normal limits.  She related in a 
logical, coherent and cooperative fashion.  She showed a good 
degree of effort in answering questions.  The veteran was 
spontaneous and showed fair social skills.  Her observed 
affect was labile.  She would often giggle or laugh somewhat 
inappropriately.  At other times she cried.  The veteran 
reported that she felt depressed on a daily basis.  She 
reported problems with sleep, including nightmares.  She 
reported that her self-esteem was low and that she sometimes 
felt hopeless.  The veteran asserted that she had panic 
attacks on a daily basis, where she had problems breathing.  
She would also have heart palpitations, tingling, weakness, 
and dizziness.  The diagnoses included dysthymia, chronic 
post-traumatic stress disorder, panic disorder without 
agoraphobia, and somatoform disorder.  The veteran's current 
GAF was noted to be 60, and highest GAF in the past year was 
noted to be 55.  The examiner noted that the veteran's 
personality style was marked by excessive self-preoccupation, 
underlying anger, labile affect, and identity diffusion.  
Those personality characteristics, as well as symptoms of 
depression, and anxiety, most likely significantly limited 
her ability to tolerate moderate levels of stress and 
pressure.  The examiner further noted that under stress and 
pressure, the veteran was likely to have increased symptoms 
of depression, anxiety, and physical complaints.  The 
examiner was of the opinion that the veteran was likely to 
have significant difficulty working in a closely-knit team 
environment due to excessive self-preoccupation and feelings 
of vulnerability.  He noted that she was likely to have 
significant difficulties responding to moderate supervisory 
demands and pressure.  

On VA examination in June 1999 the veteran reported that she 
was "scared of life."  She stated that she was afraid of 
people, and was afraid to go out of the house a lot of the 
time.  She reported difficulty with middle insomnia.  She 
admitted to excessive feelings of guilt, but did not specify 
what they were about.  The veteran complained of poor energy.  
She reported difficulty with her concentration as well as her 
memory.  She described her mood as irritable and angry, and 
admitted to frequent mood swings.  She denied suicidal 
ideation although she had had some thoughts in the past of 
wishing that she were dead, without any thoughts of how she 
would do it.  The veteran denied problems with sexual 
interest.  She also denied being easily distracted, 
hyperactive or impulsive.  She did describe herself as 
indecisive.  She reported that at times she felt hopeless.  
The veteran denied psychotic symptoms, though she believed 
that the government was plotting against her in some way.  
She reported recurrent distressing intrusive recollections 
and flashbacks as well as recurrent nightmares.  She stated 
that it was difficult to tell that the traumatic event was 
not recurring at that time, and she stated that she 
experienced intense psychological distress whenever she was 
reminded of the trauma.  She reported persistent symptoms of 
increased arousal since the trauma including difficulty 
falling and staying asleep, irritability, difficulty 
concentrating, hypervigilence, exaggerated startle response, 
and autonomic symptoms of anxiety when she was reminded of 
the trauma.  The veteran stated that she sometimes found 
herself disoriented, and felt out of her body.  The veteran 
was afraid to go anywhere at night by herself.  She did not 
enjoy socializing or going to bars like she used to do.  It 
was noted that the veteran had never been hospitalized for 
psychiatric reasons.  She had been seeing a psychiatrist and 
wanted to start group therapy as well.  She had tried 
medications in the past, including Paxil and Prozac, and she 
was currently taking Zoloft.  

On mental status examination the veteran was alert and 
oriented to person, place and time.  She was cooperative and 
neatly dressed and groomed.  She maintained fairly good eye 
contact.  Her speech was normal.  She was cooperative but 
described her mood as irritable and angry.  Her thought 
processes were logical and goal-directed.  She had some 
concerning behaviors during the interview in that she 
maintained a very immature affect, and she was very vague in 
most of her answers.  Se was eating from a box of cereal the 
whole time during her interview.  Her thoughts were mostly 
logical and coherent.  There was no evidence of active 
suicidal or homicidal ideation.  There were no auditory or 
visual hallucinations.  The veteran's insight and judgment 
were fair.  She performed fairly well on the cognitive 
portion of the exam and was considered competent for VA 
purposes.  The diagnoses included moderate post-traumatic 
stress disorder and recurrent major depression.  Current GAF 
was noted to be 60.

In January 2000, the veteran submitted lay statements from 
two sisters, her mother, two teachers, and a friend.  These 
individuals stated that the veteran had changed in her mental 
outlook since being in service.  They noted that the 
veteran's self esteem had become low.  She was also noted to 
be anxious, frequently tired, and uncomfortable around 
people.

A January 2000 letter from E.J.V., M.D., notes that the 
veteran's depression aggravated her fibromyalgia.  Dr. E.J.V. 
also noted that the veteran had been noncompliant in keeping 
her appointments with the psychiatry service.

The veteran appeared at a hearing before a hearing officer at 
the RO in July 2000.  The veteran concentrated on the issue 
of an earlier effective date for post-traumatic stress 
disorder.  She did not testify on the current symptomatology 
of her post-traumatic stress disorder.

In June 2000 the veteran received a VA examination for 
fibromyalgia.  On this examination the veteran noted that she 
had discontinued taking Zoloft.  The veteran complained of 
fatigue and difficulty sleeping.  She said that she had 
become very anxious about going outside and that had 
increased after a young man in her neighborhood had been 
killed in a recent drive-by shooting.

The veteran submitted a letter in July 2001 in which she 
asserted that she had an everyday obsessive ritual of panic 
attacks and anxiety attacks.  The veteran claimed that when 
they occurred she went into the bathroom and combed and 
scratched her scalp until it bled.  She said that she did 
that several times a day.  She also reported that she changed 
her hairstyle three to five times daily because she was 
dissatisfied with how it looked.  The veteran maintained that 
she was scared to go out alone at night, especially after 
hearing the news reports.  She also stated that she was 
obsessed with death.  

A lay statement was received from M.A.W. in July 2001.  Ms. 
W. stated that the veteran was obsessed with cleanliness and 
that the veteran obsessively scratched her head with a comb 
until it bled several times a day.

The veteran appeared at a videoconference hearing before the 
undesigned Acting Member of the Board in July 2001.  The 
veteran asserted that the symptoms shown on her March 1998 VA 
examination entitled her to a 70 percent rating for post-
traumatic stress disorder.  The veteran reported that she was 
afraid of men and that authority figures bothered her at 
work.  She indicated that stress consistently interfered with 
her job.  The veteran maintained that she had impaired family 
relations.  Although she had three children she could not 
maintain effective relationships with them.  She did not know 
how to reach her children by phone.  She knew that her 
daughter had been expecting a baby, but she had no idea if 
the baby was okay or what gender it was.  The veteran 
reported that she had trouble with memory and that she was 
scared all the time.  She stated that she was afraid to go 
out at night.

A 50 percent evaluation for post-traumatic stress disorder 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

While the veteran has reported that she has an obsessional 
ritual of combing her hair until her scalp bleeds, this 
ritual does not interfere with her routine activities.  An 
increased rating of 70 percent comprehends symptoms of 
obsessional rituals that interfere with routine activities.  
The veteran has also not been shown to exhibit speech 
intermittently illogical, obscure, or irrelevant.  She has 
not been shown to experience near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  She has not been shown to 
have impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  
Furthermore, the veteran's medical records indicate that she 
has been assigned GAF's ranging from 55 to 70 which reflects 
only mild to moderate symptoms, and only mild to moderate 
difficulty in social and occupational functioning.  
Accordingly, the Board finds that the preponderance of the 
evidence indicates that the veteran's psychiatric symptoms 
more nearly approximate the criteria for her current 50 
percent rating for post-traumatic stress disorder with 
anxiety, and that an increased rating for that disorder is 
not warranted.


III.  Effective Date for Service Connection for a Low Back 
Disability

The veteran maintains that she should have been granted 
service connection for lumbar muscle spasms with 
spondylolisthesis of L5-S1 pars defect earlier than December 
18, 1992.  She maintains that she developed her back problem 
during service.  The record reveals that the veteran was 
discharged from service on December 3, 1990.  Since the 
veteran was not a veteran until her discharge, she could not 
be entitled to service connection for her back disability 
prior to that date.  The veteran's original claim for 
compensation benefits, including a claim for service 
connection for a back disability, was received by the RO on 
December 18, 1992.  

Under the governing law, the effective date for a grant of 
service connection based on an original claim received more 
than one year after discharge from service is the later of 
the date of receipt of claim or the date entitlement arose.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Since the veteran's original claim for service connection for 
lumbar muscle spasms with spondylolisthesis of L5-S1 pars 
defect was received more than a year after discharge from 
service, and was received after the date entitlement arose, 
the effective date of service connection is the date that the 
initial claim was received.  The Board notes that the initial 
claim for service connection for a lumbar spine disability 
was received December 18, 1992 and the Board finds that the 
RO properly assigned December 18, 1992 as the effective date 
of the grant of service connection.  Accordingly, the 
preponderance of the evidence is against an effective date 
prior to December 18, 1992 for service connection for lumbar 
muscle spasms with spondylolisthesis of L5-S1 pars defect.


IV.  Increased Rating - Back Disability

The veteran claims that she is entitled to a rating in excess 
of 10 percent prior to December 3, 1997, and for a rating in 
excess of 40 percent from December 3, 1997 for her service-
connected low back disability.  

By rating action in December 1998 the veteran was granted 
service connection for spasms of the spine muscles.  This 
rating action assigned the veteran a 10 percent rating for 
her back disability effective from December 3, 1997.  By 
rating action in April 2000, the RO expanded the veteran's 
service-connected low back disability to include L5-S1 
spondylolisthesis with pars defect.  This rating action 
increased the veteran's rating for her low back disability 
from 10 percent to 40 percent, also effective from December 
3, 1997.  By rating action in September 2000, the RO 
determined that there was clear and unmistakable error in a 
June 15, 1993 rating action for denying service connection 
for a low back disability.  The RO determined that the 
veteran was entitled service connection and a 10 percent 
rating for her back disability, effective from December 18, 
1992, the date of her original claim.

The veteran's increased rating claim stems from the original 
effective date upon which service connection was granted.  
Therefore, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  


A.  Rating in excess of 10 percent prior to December 3, 1997.

Private medical records from the Northwester Chiropractic 
Clinic dated from January 1992 to March 1993 indicate that 
the veteran complained of low back pain, including low back 
pain that affected her sleep at night.  A February 1992 
radiology report indicates that the veteran had Grade I 
anterior slippage of L5 upon S1 due to pars defects, 
hypolordosis, and L1-2 degenerative disc disease.  

The veteran was provided a functional capacities assessment 
test at the Work Injury Program - Sister Kenny Institute in 
February 1993.  The veteran was noted to have normal range of 
motion of the trunk.  Testing revealed minimal complaints of 
pain, with the exception of midback and neck pain, primarily 
with overhead lifting and reaching.

The veteran received treatment at Saunders Therapy Center in 
October 1993 for cervical sprain/strain.  At that time, the 
veteran reported having low back pain for years.  She 
reported that she had found out that she had a degenerative 
disc at L5 in 1989.

Private medical records from Health Partners and dated from 
August 1993 to May 1997 show occasional complaints of low 
back pain.  In February 1997 the veteran was noted to have 
chronic low back pain.

Examination in July 1997 at the Northwester Chiropractic 
Clinic indicated that the veteran had 80 degrees of forward 
flexion of the lumbar spine.  She had 20 degrees of extension 
and there was pain at the lumbosacral area on both flexion 
and extension.  Right lateral flexion was 35 degrees, left 
lateral flexion was 35 degrees, right rotation was 25 
degrees, and left rotation was 30 degrees.  Spinal digital 
pain findings revealed moderate pain at the right sacroiliac 
joint.  There was moderate to severe pain at the L5-S1 
spinous processes.  There was more moderate pain at L4.

At the July 2000 RO hearing and at the July 2001 Board 
hearing the veteran did not present testimony as to why she 
should be entitled to a rating in excess of 10 percent for 
her service-connected low back disability prior to December 
3, 1997.

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating.  Severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

A noncompensable rating is warranted for lumbosacral strain 
when the strain is slight, with subjective symptoms only.  A 
10 percent rating is warranted for lumbosacral strain when 
there is characteristic pain on motion.  A 20 percent rating 
is warranted for lumbosacral strain when there is muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
rating is warranted when there is severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.

A noncompensable rating is warranted for intervertebral disc 
syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild.  A 20 percent rating is warranted for intervertebral 
disc syndrome if it is moderate with recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent rating requires pronounced intervertebral disc 
syndrome manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

An evaluation of the level of disability of a joint must 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, and the 
effect of pain on the functional abilities.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted above, the veteran asserts that she should have been 
granted a rating in excess of 10 percent prior to December 3, 
1997.  This 10 percent rating was assigned under Diagnostic 
Code 5295 for lumbosacral strain.  An increased rating of 20 
percent under this Diagnostic Code requires lumbosacral 
strain of such severity as to result in muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position.  The medical evidence 
prior to December 3, 1997 does not show such symptoms.  
Consequently, the veteran did not meet the requirements for a 
higher rating under Diagnostic Code 5295 prior to December 3, 
1997.

The medical evidence dated between December 18, 1992 and 
December 3, 1997, the time frame currently under 
consideration, only contains one description of the range of 
motion of the veteran's lumbar spine.  A July 1997 
examination at the Northwestern Chiropractic Clinic revealed 
that the veteran had almost full flexion and only a slight 
overall decrease in the range of motion of her lumbar spine, 
with some pain on forward flexion and extension.  The report 
does not indicate that the veteran had functional loss due to 
pain or on use resulting in more than slight impairment in 
the range of motion of the lumbar spine.  Accordingly, the 
veteran did not meet the requirements of a rating in excess 
of 10 percent under Diagnostic Code 5292 prior to December 3, 
1997, even when the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca are taken into consideration.

The record also does not show that the veteran had 
intervertebral disc syndrome prior to December 3, 1997.  
Consequently, the Board finds that the veteran did not meet 
the criteria for a rating in excess of 10 percent under 
Diagnostic Code 5293.  

Since the preponderance of the evidence reveals that the 
veteran did not meet the criteria for a rating in excess of 
10 percent for her low back disability under any appropriate 
rating code, the veteran's claim for a rating in excess of 10 
percent prior to December 3, 1997 must be denied.  Since the 
veteran did not meet the criteria for a rating in excess of 
10 percent at any time prior to December 3, 1997, staged 
ratings in excess of 10 percent for lumbar muscle spasms with 
spondylolisthesis of L5-S1 pars defect, prior to December 3, 
1997 are not for assignment.  See Fenderson.


B.  Rating in Excess of 40 Percent for Low Back Disability

As noted above, the veteran claims that she is entitled to a 
rating in excess of 40 percent for her low back disability 
from December 3, 1997.  

Treatment records from Northwestern Chiropractic Clinic dated 
from December 1997 to May 1999 show occasional complaints of 
low back pain, without radiation.  The diagnoses included 
inflammatory joint disease and myofascial pain.

On VA examination in March 1998 the examiner noted that the 
veteran's range of motion of the back was very normal and did 
not appear to precipitate any pain.  

The veteran was afforded a VA general medical examination in 
June 1999.  The veteran complained of chronic low back pain 
aggravated by almost any activity and frequently keeping her 
from sleeping well at night.  From the veteran's description 
of her symptoms and by the objective examination, it was the 
VA examiner's opinion that the veteran had a chronic 
musculoskeletal type pain rather than a radicular back pain.   
X-rays showed probable bilateral spondylolysis at L5 and 
spondylolisthesis of L4-L5, which could contribute to her 
symptoms.

On VA examination in February 2001 the veteran stated that 
she had severe low back pain that limited her range of motion 
and activities.  She reported that on occasion she had had 
pain that radiated down the right leg into the right foot.  
She stated that other than that, she had not had leg pain.  
Objectively, the veteran had limited range of motion of the 
lower back.  Maneuvering of the back did not create any leg 
symptoms.  The veteran had normal leg strength and normal 
deep tendon reflexes.  There was no deformity of the lower 
back.  The examiner noted that the veteran apparently had X-
ray evidence of spondylolisthesis and well as degenerative 
disease in the L5-S1 disk.  The veteran did not have any 
obvious trigger points on examination, but had the diagnosis 
of fibromyalgia, and low back strain, with limited mobility 
of the lower back.  

At the July 2000 RO hearing and at the July 2001 Board 
hearing the veteran did not present testimony as to why she 
thought that she was entitled to a rating in excess of 40 
percent for her service-connected low back disability since 
December 3, 1997.

Presently the veteran is assigned a 40 percent rating for 
lumbosacral strain under Diagnostic Code 5295, which is the 
maximum possible disability rating available for lumbosacral 
strain.  The veteran's 40 percent rating is also the maximum 
rating available for limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  While 
there are higher evaluations for ankylosis of the lumbar 
spine, 38 C.F.R. § 4.71a, Diagnostic Code 5289, the medical 
evidence clearly shows the veteran's lumbar spine is not 
ankylosed.  Consequently, the veteran is not entitled to an 
increased rating for her low back disorder under those 
criteria.  Since there is no higher rating available under 
the criteria for range of motion of the lumbosacral spine, 
DeLuca and the regulations 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable to the veteran's claim.  

A rating in excess of 40 percent is available for 
intervertebral disc syndrome.  A 60 percent rating for 
intervertebral disc syndrome requires pronounced 
intervertebral disc syndrome resulting in persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  While the evidence has 
shown that the veteran has had right leg sciatic neuropathy 
on occasion, the evidence of record does not reveal that the 
veteran's disability results in demonstrable muscle spasm or 
absent ankle jerk.  Furthermore the veteran has not received 
a diagnosis of intervertebral disc syndrome from either a VA 
or a private physician.  Although the veteran has significant 
low back pain and decreased range of motion of the lumbar 
spine, these symptoms are encompassed in her current 
40 percent rating.  Accordingly, the Board finds that the 
veteran has not met the requirements for a rating in excess 
of 40 percent for her low back disability under any 
appropriate diagnostic code.  

Since the veteran has not been shown to meet the requirements 
for a rating in excess of 40 percent for her low back 
disability since December 3, 1997, staged ratings in excess 
of 40 percent since that date are not for assignment.  See 
Fenderson.

V.  Effective Date - Cervical Spine

The veteran maintains that she is entitled to an affective 
date prior to December 3, 1997 for service connection for 
spasms of the cervical spine due to emotional distress.  The 
veteran was granted service connection and a 10 percent 
rating for spasms of the cervical spine in an April 2000 
rating action.  This rating action assigned the veteran her 
current effective date of December 3, 1997.

The veteran submitted her original claim for service 
connection for a spine disorder in December 1992.  The RO 
denied the veteran's claim for service connection for spine 
problems in the June 15, 1993 rating action.  The RO informed 
the veteran of the denial and of her appellate rights in June 
1993.  The veteran did not appeal the June 1993 rating 
decision and it became final.  See 38 U.S.C.A. § 7105(b),(c).

The regulations provide that when an appellant submits a 
reopened claim for service connection and service connection 
is granted, the effective date will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(r).  

Following the June 1993 RO final denial of the veteran's 
claim for service connection for a spine disability, no 
subsequent claim for service connection for a cervical 
disability was received until December 3, 1997.  Since the 
December 3, 1997 receipt of reopened claim was later than the 
date entitlement arose, that is the earliest effective date 
for which the veteran could be granted service connection for 
a cervical disability.  Consequently, the Board finds that 
the RO properly assigned the veteran the December 3, 1997 
effective date and that the preponderance of the evidence is 
against the veteran's claim for an effective date prior to 
December 3, 1997 for service connection for spasms of the 
cervical spine.


ORDER

The rating decision of June 1993 was not clearly and 
unmistakably erroneous in denying service connection for 
post-traumatic stress disorder, and the appeal on this issue 
is denied. 

An effective date earlier than December 3, 1997, for a grant 
of service connection for post-traumatic stress disorder with 
anxiety is denied.

A rating in excess of 50 percent for post-traumatic stress 
disorder with anxiety is denied.

An effective date prior to December 18, 1992 for service 
connection for lumbar muscle spasms, with spondylolisthesis 
of L5-S1 pars defect, is denied.

A rating in excess of 10 percent prior to December 3, 1997 
for lumbar muscle spasms, with spondylolisthesis of L5-S1 
pars defect, is denied.

A rating in excess of 40 percent for lumbar muscle spasms, 
with spondylolisthesis of L5-S1 pars defect, is denied.

An effective date prior to December 3, 1997, for entitlement 
to service connection for spasms of the cervical spine 
muscles due to emotional distress, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


